Title: To James Madison from David Jones, 21 March 1814
From: Jones, David
To: Madison, James


        
          My Dear Sir,
          Eastown Chester county march 21. 1814.
        
        Several subjects are so impressed on my Mind, that I must give them vent, as some things may strike my mind, that may escape yours through the Press of Business at this important crisis. I wish to call your attention to Lake Erie. Something vastly important may be done, & I hope will be done. I am not afraid of our fleet. Pennsylvania is very strong, & they are unanimous, with a few Exceptions of a few Rascals, who dare not do any thing; we are not only able, but they are also willing. I hear the Enemy are building war vessels on Lake huron. The way the[y] got there is by Lake Symco. They proceed from near kingston, & thence there is a communication to Lake Huron, there they are building in hopes that they will through the winter distroy our shiping at Presquile our vigilance has prev[ent]ed this. Here they will be disappointed. Now my Dear Sir, Let all our vessels on Erie Seal early in the spring, as soon as the Lake is free from ice, and go to that Place on huron, where they are building war vessels, & distroy all their vessels, & take the men Prisoners. When this is done, let our fleet go in search of the Traider’s vessels, where they will get immence plunder. This will make a fine begining of the Campaign. Some vessels must scour Lake michigan, & take every vessel on that Lake. These things are not vissionary they are great realityes. When this news reaches Yoe’s Ears, his heart will fail him; and Expectations of Indians will be at an End, for no supplies can be got to the Indians. This will secure all our Frontiers to the mississipi.
        The next Subject to which I wish to call your attention is what is called the yazoo Claim. This is a Subject if neglected, will attended with worse consequences than any act ever passed in Congress. One through vilanny has been sanctioned, which will make Justice Blush forever. I mean the conveying, what was imprudently called the connectecut receserve instead of compensating Rascality, they deserved the gallows for robing the united States. This cannot be helped. So has villany been incouraged, & so it must stand. But can be said for a Compromis with yazoo villains? Nothing Sir, nothing sir. The manner in which this claim was set up was the most disgraceful that ever was known in any civilized nation on Earth.

The assembly of georgia through a scandalous Speculation assumed a right to Sell the Property of the State, without any request for the Body of the People. This failed, there was an equal number against it. What must be done? They tried if any Rascal would Sell his vote, they found one of the Name of Longtreet, who in monmouth married a relation to my wife, was the consumate villain, to be bought, his vote gained a majority. He got his money bought houses in town with this unrighteous bribery. The fraud was so glaring, that those pret[end]ed Purchasers, sold without any warrantee to rascals as bad as themselves, and it is said, they sold to a third Party, who Lyingly said they did not know the fraud. Sir these are Lies, & can be proven to be Lies. The next session repealed the fradulent Law, & returned the money.
        By what law can these villains claim any compromis. I presume there is no Law. The Plea is that these purchasers were innocent, & ought not to suffer innocently. This assertion is false, they were knaves & knew well that all was a fraud. Sir I will Quote you a Similar Case. There was a man mamed [sic] Charles macDanold Settled in ohio County, & I directed the Surveyor & he got a patent, he afterward went to french Broad and there died, & willed this Land to his Son James. After some years, a rascal appeared at Richman under the same Name, pretended, the Patent was burned in his house, got an exact copy of the Tract, & sold it to an honest man. This man came after his land, or sent a man with the Patent. I happened to be there, & stated the Truth. The man droped all claim, he never insisted that he Purchased innocently, which indeed was true, & he went after macDonald into ohio State & I heard no more of him or his Claim. Now the Same Court that favoured the yazoo claim would confirm the Sale of the false macDanold. Now sir there is only one way to keep a good Conscience before god, & that is you have been imposed on; but now a new Light is cast on the Subject, & you will not confirm this compromise till you are better informed respecting the claim if you act otherways, it may cost much blood Shed & your Name will held up as infamous while it remains on record. This is inter nos; & so let it be. With great esteem I am your sincere Friend
        
          David Jones
        
      